Moyer, C.J.,
dissenting. Respondent’s pattern of conduct by which he deprived clients of the beneficial use of settlement funds entrusted to him does not warrant an entirely stayed suspension. I would suspend respondent for eighteen *428months and stay twelve months of the suspension subject to the same conditions ordered in the majority opinion.
Jonathan E. Coughlan, Disciplinary Counsel, and Dianna M. Anelli, Assistant Disciplinary Counsel, for relator.
Kegler, Broum, Hill & Ritter, Geoffrey Stem and Christopher J. Weber, for respondent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.